Citation Nr: 0325920	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

On his November 2002 Substantive Appeal, the veteran 
requested that he be afforded a hearing before a Member of 
the Board (now known as a Veterans Law Judge) in Washington, 
DC.  In a January 2003 letter, the Board notified the veteran 
that the hearing was scheduled to take place in May 2003.  
Although the hearing notice was not returned as 
undeliverable, the veteran failed to report for the hearing.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled, 
and his representative has submitted written argument in 
support of his claim.  Under the circumstances, the Board 
concludes that the veteran's request for such a hearing has 
been withdrawn.  See 38 C.F.R. § 20.702 (2003).

In September 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


REMAND

This matter must be remanded for substantive reasons.  The 
Board observes that in a January 1994 statement, which was 
filed at the RO in February 1994, the veteran asserted that 
he had genitourinary and back disabilities that were related 
to his in-service gunshot wound injuries.  Further, in a 
March 1996 remand, the Board acknowledged the veteran's 
genitourinary claim, and also observed that he had filed 
claims of secondary service connection for a right lower leg 
and foot disorder.  In addition, a June 2000 VA outpatient 
treatment entry reflects that a VA examiner diagnosed the 
veteran, who served in combat during World War II, as having 
PTSD (post-traumatic stress disorder).  

To date, none of these claims has been considered by VA, and 
the Board notes that the determination of the veteran's 
pending genitourinary, back, and right lower leg and foot 
disorder claims, as well as potentially one for PTSD, may 
impact the veteran's TDIU claim because if service connection 
is established for any of these conditions, an evaluation and 
effective date for service connection must be assigned.  
Moreover, if a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot, 
effective the date of the 100 percent schedular evaluation.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  As such, because the 
veteran's unadjudicated claims may potentially impact on his 
TDIU claim, these claims are inextricably intertwined with 
the TDIU claim, and a Board decision on his TDIU claim at 
this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In addition, the Board notes that the VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A.  Consistent with this 
legislation and existing caselaw precedent, when there is 
unemployability, VA must either a obtain a competent medical 
opinion from an examiner, subsequent to his or her review of 
the record, and/or a physical examination, to determine 
whether it is at least as likely as not that the veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  For this reason as well, this case must be remanded.

Also, the veteran has repeatedly reported that he continues 
to receive all his medical care at the Erie, Pennsylvania, VA 
Medical Center; however, records of his treatment at this 
facility, dated since April 2002, have not been associated 
with the claims folder.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
pursuant to the VCAA, VA must obtain these records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2002).  

Finally, the record reflects that in August 2002, the RO sent 
the veteran a VCAA letter that contains, among other things, 
a 30-day time limitation for submitting the information and 
evidence necessary to support his claim.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him, since service, for 
genitourinary; back; right lower leg and 
foot; and psychiatric problems, and from 
the Erie, Pennsylvania, VA Medical 
Center, dated since April 2002, for his 
service-connected muscle injury of the 
right thigh and buttocks (muscle group 
VII) and degenerative arthritis of the 
right hip.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any genitourinary, back, right lower 
leg and foot disorder disabilities, as 
well as for any psychiatric disability, 
including PTSD, found to be present; the 
examination must also indicate the extent 
and severity of his service-connected 
muscle injury of the right thigh and 
buttocks (muscle group VII) and 
degenerative arthritis of the right hip.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

All indicated testing should be 
accomplished, and the examiner should 
identify any genitourinary, back, right 
lower leg and/or foot, and psychiatric 
disability found to be present.  
Thereafter, the examiner should indicate 
whether any such disability found to be 
present is related to or had its onset 
during service, or was caused or 
aggravated by his service-connected 
muscle injury of the right thigh and 
buttocks (muscle group VII) and 
degenerative arthritis of the right hip.  

Further, with regard to his for his 
service-connected muscle injury of the 
right thigh and buttocks (muscle group 
VII) and degenerative arthritis of the 
right hip, the examiner must report all 
pertinent clinical findings, including 
the results of range of motion studies, 
and describe the extent, severity, 
location and size of any gunshot wound 
scars found to be present, including 
stating whether any are tender or painful 
to the touch.  Thereafter, the examiner 
must opine as to whether, without regard 
to the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his genitourinary, back, right 
lower leg and foot disorder disabilities, 
as well as for PTSD, if the examiner 
concludes he has any of these conditions 
and that they are either at least as 
likely as not related to service or to 
his service-connected gunshot wound 
injuries), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's genitourinary, back, right 
lower leg and foot disorder claims, as 
well as one for PTSD.  In doing so, the 
RO must consider both direct and 
secondary service connection for his 
genitourinary, back and right lower leg 
and foot conditions.  Thereafter, if not 
rendered moot, the RO should reconsider 
his entitlement to a TDIU.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


